Citation Nr: 0637512	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-14 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
disability due to a VA colonoscopy and polypectomies on 
September 1, 2000. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the docket was granted by 
the Board in November 2006.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R.         § 20.900(c) (2006).


FINDING OF FACT

The veteran sustained perforations of the colon as a result 
of a VA colonoscopy and polypectomies on September 1, 2000, 
but the perforations were not the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing surgical treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C. § 1151 for disability resulting from a VA 
colonoscopy and polypectomies on September 1, 2000, have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.361 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of 
the claim, the veteran was provided with the notice required 
under the VCAA by a letter mailed in April 2004, to include 
notice that he should submit any pertinent evidence in his 
possession.  Although the veteran has not been provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for an award of 
compensation benefits under 38 U.S.C. § 1151, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As explained below, the Board has 
determined that compensation benefits under 38 U.S.C. § 1151 
are not warranted.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.  Therefore, the Board is satisfied that 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining pertinent VA treatment 
records.  The originating agency also obtained medical 
opinions in June 2004 and August 2004.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

Accordingly, the Board will address the merits of the claim.  


Evidentiary Background

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for perforations of the colon as the result 
of a colonoscopy he underwent at a VA medical facility on 
September 1, 2000. 

In an April 2002 letter, Dr. K.S., a private physician, 
reported that he reviewed the records from the veteran's 
prior hospitalizations.  Dr. K.S. maintained that the 
colonoscopy and polypectomy performed at VA in 2000 resulted 
in two perforations of the veteran's transverse colon which 
led to an emergency exploration, partial colectomy and 
colostomy with mucous fistula creation.  [Records from Dr. 
D.L. dated in September 2000 confirm this finding.]  Dr. K.S. 
indicated that the veteran subsequently developed ventral 
hernias; one of which was an incisional hernia and two of 
which appeared to be hernias at the site of the colostomy and 
mucous fistula.  Dr. K.S. therefore concluded that it was 
reasonable to say that the colonoscopic procedure was the 
root cause of the current hernias.  Dr. K.S. added, however, 
that perforation of the colon with polypectomies was a known 
complication and did occur in a certain percentage of 
patients. 

In a November 2002 letter, the Office of the Regional Counsel 
in Buffalo, New York, advised the veteran that his claim 
against the United States alleging negligence in the 
performance of a colonoscopy performed at the Albany New York 
Medical Center had been determined to be meritorious.   

In a June 2004 report, Dr. J.B., a VA physician, indicated 
that he reviewed the claims file.  Dr. J.B. observed that the 
operative procedure report by the physician who performed the 
September 2000 colonoscopy did not indicate that there were 
any problems, and the report did not mention any possibility 
of a perforation.  J.B. maintained that the veteran had two 
perforations of the colon that were definitely secondary to 
the colonoscopy, with resultant "surgical abdomen," 
emergency surgery, ventral hernia surgery, and pain and 
suffering.  As for whether the residual disability was due to 
malpractice, Dr. J.B. contended that he could not resolve 
this issue without a resort to mere speculation.  He noted 
that in order to determine if malpractice occurred, 
additional people would have to be interviewed, including the 
attending physician, the physician who performed the 
procedure, and the nurses at the procedure.  He concluded by 
noting that "[i]t certainly smell[ed] like malpractice," 
but without being able to talk to these people via legal 
deposition under oath, it would be impossible to come to any 
firm conclusion.  

In a VA Report of Contact in August 2004, Dr. B.R., another 
VA physician, reported that he reviewed the claims file.  Dr. 
B.R. noted that perforation of the colon as the result of a 
colonoscopy is a rare and unfortunate complication, but added 
that a bad result in and of itself was not evidence of 
malpractice.  

VA treatment records include a September 2000 record that 
indicates that there was a "[r]isk of bleeding, puncture, 
[and] medication reaction" in connection with a colonoscopy 
and polypectomy.  The record shows that the veteran signed 
the record, affirming that he understood the nature of the 
proposed procedure, attendant risks involved, and expected 
results.  The report on the colonoscopy performed further 
reflects that "the risks, benefits, alternatives, and 
complications of the procedure" were explained to the 
veteran and his written consent was obtained.  


Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in April 2001.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997 [requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination] 
is not applicable.  See VAOPGCPREC 40-97 (providing that all 
Section 1151 claims which were filed after October 1, 1997 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA or that the claimed condition is 
due to an event not reasonably foreseeable.)




Analysis

There is no dispute concerning whether the veteran sustained 
an additional disability as the result of the September 2000 
VA colonoscopy with polypectomies.  The evidence, however, 
fails to show that the additional disability was due to an 
event not reasonably foreseeable or lack of proper care, 
negligence, or similar fault on the part of VA in furnishing 
the treatment.  J.B.'s comment that "[i]t certainly 
smell[ed] like malpractice" is countered by Dr. B.R.'s 
assertion that perforation of the colon as the result of a 
colonoscopy is a known complication.  Moreover, even the 
veteran's private physician has acknowledged that perforation 
of the colon is a known complication of polypectomies.  He 
did not suggest that the perforations of the veteran's colon 
were due to negligence or similar instance of fault on the 
part of VA.  Indeed, a September 2000 VA record reflects that 
the veteran gave his informed consent to undergo the 
procedure with the attendant risk of a "puncture" of his 
colon.  Whereas J.B.'s opinion is inconclusive, Dr. B.R. 
essentially determined that the perforation of the colon was 
not evidence of malpractice.  

The Board is cognizant of the Office of Regional Counsel's 
decision to grant the veteran's claim and award him 
compensation for the injury, but the Board is not required by 
law or regulation to accept or be bound by Regional Counsel 
determinations.  Rather, the Board's decision must be based 
on whether the veteran is entitled to compensation under 38 
U.S.C. § 1151 which involves a different set of criteria than 
that associated with a Regional Counsel determination on 
whether a claim alleging negligence is meritorious.  

The weight of the evidence shows that the additional 
disability resulting from the VA colonoscopy with 
polypectomies was due to negligence or similar instance of 
fault  on the part of VA or do to an event not reasonably 
foreseeable.  Accordingly, compensation under 38 U.S.C. § 
1151 is not warranted. 




ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
disability due to a colonoscopy with polypectomies performed 
by VA on September 1, 2000, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


